Citation Nr: 1759488	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Evaluation of generalized anxiety and panic disorder now to include residuals of traumatic brain injury (TBI) currently evaluated as 50 percent disabling, and discontinuance of separate evaluations for generalized anxiety/panic disorder and residuals of TBI.


REPRESENTATION

Appellant represented by:	Betty L.G. Jones, Agent


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 1999 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which continued the assignment of a  
40 percent evaluation for service-connected residuals of traumatic brain injury.   

During pendency of the appeal, there were several adjustments to the evaluation procedure for both TBI and an acquired psychiatric disorder, then evaluated concurrently.  By a September 2016 rating decision, the RO increased from 30 to 50 percent the evaluation for generalized anxiety disorder and panic disorder (claimed as severe anxiety and panic attacks).  By a March 2017 rating decision, and on the basis of further medical findings, the RO proposed to discontinue the separate evaluations for TBI residuals, and the psychiatric disorder.  Those separate evaluations were then discontinued by a May 2017 RO rating decision, effective August 1, 2017.  The practical result for rating purposes, was that TBI residuals were no longer compensably rated as a standalone after August 1, 2017.   The psychiatric and TBI conditions were combined, at the existing 50 percent level for the psychiatric disorder.  

Based on this updated rating procedure, the issue on appeal was also revised to include the matter of discontinuance of separate evaluations.  It is discussed in more detail below.

Generally, the propriety of a rating reduction is a separate issue from a claim for an increased evaluation.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  However, in this case, in response to the Veteran's disagreement with the reduction, in the May 2017 Supplemental Statements of the Case (SSOCs), the issue was partially adjudicated as if it were one for an increased rating.  By consistently treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Board finds that the RO led the Veteran to believe that the issue of entitlement to an increased rating was on appeal and has therefore taken jurisdiction of that issue, as listed above.  

The Veteran has updated the status of his current representation in this case to the Claims Agent designated above on the title page.


FINDINGS OF FACT

1. There is indication that the Veteran has sufficiently demonstrated impairment as the consequence of service-connected residuals of TBI, that the separate ratings previously assigned for generalized anxiety / panic disorder, and other residuals of TBI including cognitive impairment, was proper under the circumstances.  

2. The Veteran does not have occupational and social impairment in most areas as due to generalized anxiety and panic disorder. 

3. With regard to other residuals of TBI, including cognitive impairment, the Veteran does not have Level 3 impairment under any essential category.


CONCLUSIONS OF LAW

1. Restoration of separate evaluations for generalized anxiety/panic disorder, and residuals of TBI, is proper.  38 U.S.C.A. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.105(e), 4.1, 4.14, 4.124a, Diagnostic Code 8045; 4.130, Diagnostic Code 9400 (2017).   

2. The criteria are not met to establish an evaluation in excess of 50 percent for generalized anxiety and panic disorder.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.10; 4.130, Diagnostic Code 9400 (2017).  

3. The criteria are not met to establish an evaluation in excess of 40 percent for residuals of TBI.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.10; 4.124a, Diagnostic Code 8045 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), prescribes several requirements 
as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2017).

With regard to the discontinuance of separate evaluations for psychiatric disorder and TBI, that is effectively a reduction in rating matter.  The VCAA duties to notify and assist do not apply to a reduction in rating.  Indeed, the VCAA duties are triggered by the receipt of a new claim.  In the case of a reduction, there has been 
no claim, so the VCAA is therefore inapplicable.  However, there are specific particularized notice requirements which apply to a reduction in rating.  
The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993). 
Here, these procedural safeguards were properly dispensed with, so there is no due process of law violation that would inherently invalidate the RO's reduction in rating action.  Therefore, consideration of the claim regarding the propriety of reduction in rating proceeds to the merits.

Apart from this, there is no material issue regarding application of the VCAA to the remaining claim on appeal for increased rating.  Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  
See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that 
"the Board's obligation to read filings in a liberal manner does not require 
the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Factual Background

Reviewing a VA Compensation and Pension examination from May 2009, for psychiatric evaluation, the Veteran reported having a condition involving severe anxiety and panic attacks.  History from service included an extended training program in the Navy, which was interrupted by a motor vehicle accident in 1999 which also was the occasion for the head injury and TBI, after which the Veteran received a medical discharge from service.  Psychiatric treatment history was brief treatment of adjustment disorder with depressed mood immediately following motor vehicle accident, since then he had sought psychiatric evaluation and treatment on and off since 2003.  He was last given a diagnosis of generalized anxiety disorder.  A recent VA neurology exam had indicated some frontal lobe lesions and link between the motor vehicle accident, and the Veteran's ongoing difficulty with psychosocial stressors.  The Veteran cited the following as the main negative effects related to his post motor vehicle accident personality:  easily irritated and aggravated on apparent random basis, which contributed to his divorce from first wife and presented problems in his current relationship, e.g., getting unduly jealous, anxious and irritable, although he logically acknowledged lack of evidence for such feelings.  Regarding diagnosis of panic attacks, he stated they could last anywhere from 15 minutes to a full day and occur almost daily.  

Review of the records indicated consistent link drawn between the Veteran's anxiety symptoms / panic attacks, and his motor vehicle accident by all providers since 2003.  The earliest psychiatric diagnosis given within the month or two of his motor vehicle accident appeared plausible at the time, had not been proffered by any practitioner that had worked with him for any length of time since.  His symptoms also had not been seen as meeting all criteria for posttraumatic stress disorder (PTSD), while allowing that some were directly related to the accident, e.g., external stimuli related to being in a personally operated vehicle and potential for being in an accident.  

On mental status examination, the Veteran was fully alert, oriented in all spheres, looked his stated age with average build, was neatly attired in casual clothes, had good grooming.  Eye contact was variable, looking consistently anxious versus depressed.  Speech and communication were mildly pressured in rate, rhythm, and volume suggesting of mild to moderate anxiety than any bipolar type symptoms.  Content was logical and goal directed.  There were no motor anomalies attributable to psychiatric illness.  Mood was mild to moderate anxiety.  Affect was mood congruent to themes discussed, but acknowledged often could reach inappropriate status when dealing with significant other and regularly in the past with others.  He denied hallucinations and delusions.  There was no evidence of a psychotic process or core noted during the course of the examination. He denied any suicidal ideation or intent, except for the documented ideation post motor vehicle accident, denied any such ideation in past years.  He had a steady girlfriend and held a good job with an insurance company.  He denied any homicidal ideation or intent.  

For cognitive deficits, past testing had indicated no impairment, but level of anxiety did impair him primarily in interpersonal relationships.  He had been able to handle various jobs since the military and hold them for years at a time.  Memory deficits, none reported or observed, except for having no recall of his motor vehicle accident because he was asleep in the passenger seat.  Estimated intellectual capacity was within the normal range of human intelligence.  Insight consisted of being somewhat rigid in reluctance to accept ongoing medical / psychiatric care because of aversion to getting addicted to anti-anxiety medications.  Social judgment generally good despite disruptions related to his generalized anxiety.  Review of prior psychiatric evaluation and treatment records suggested he had periods of poor judgment in terms of finances during periods of greater stress.   

The overall findings stated were that from a review of all the documents listed and 
a 90 minute interview with the Veteran, it was the examiner's opinion that 
the Veteran's generalized anxiety disorder and panic attacks were most likely caused by or a result of the motor vehicle accident sustained in 1999 while in the military.  He had no significant pre-motor vehicle accident psychiatric history (except for brief contact with psychiatrist at age 13 related to his parents' divorce). Evidence of traumatic brain injury and frontal lobe lesions related to same 
would be suggestive of ongoing problems in coping with everyday stressor.  
The non-specificity of many of his anxious symptoms and triggers for his anxiety also support the generalized nature of his anxiety versus PTSD, although he did have specific increase in anxiety and irritability within moving vehicles which would logically relate to fears/anxieties engendered by his motor vehicle accident. On the positive side, the Veteran seemed to have been able to manage to do relatively well vocationally.  It was the psychosocial stressors where more flexibility was required that were more difficult for the Veteran to handle.  
Thus, the frontal lobe damage might likely account for the consistent difficulties/anxieties reported by the Veteran since his motor vehicle accident.  

The Veteran met the diagnostic criteria for generalized anxiety disorder:  excessive anxiety and worry most of the time for 6 months or longer about a number of events or activities; he found it difficult to control the worry; he showed the following symptoms more days than not for more than 6 months (i.e., restlessness, irritability, and muscle tension); anxiety was not a function of an Axis I disorder; the anxiety caused difficulties in his social and to some degree occupational functioning; and the disturbance was not due to the direct physiological effects of a substance or general medical condition.  The Veteran's panic disorder without agoraphobia was based upon history of recurrent, unexpected panic attacks, some related to social phobia and some related to his motor vehicle accident trauma.  The diagnosis given was generalized anxiety disorder; panic disorder without agoraphobia.  
The assigned Global Assessment of Functioning (GAF) score was 60.  However, 
it was estimated that without aid of medications the Veteran had functioned close to
the range of 50 at the time of seeking treatment in 2003, 2005 and 2008.

On VA examination in January 2010, the Veteran described the incident from service in June 1999 where he and a friend were involved in an automobile accident, the Veteran's friend was driving, the Veteran was asleep at the time in the passenger seat in the front, the Veteran due to the accident was propelled through the front window and his head struck a tree.  He stated he was taken to the emergency room and remained in a coma for approximately a month.  He stated he had no memory of the accident and had only vague recollection of waking up in the hospital.  He was treated for various injuries besides the brain injury and these included a fracture of the T11 spine, broken ribs on the right side, lacerated spleen and liver and pneumothorax of the right lung.  A CT scan of the brain demonstrated a right frontal temporal contusion.  Classification of the traumatic brain injury at the time of the injury was severe TBI.  The condition stabilized after approximately 
six months.  

Regarding the symptoms related to the TBI condition, the Veteran stated that he had near daily headaches.  The headaches were described as occurring in the frontal region behind the eyes.  He described them as mildly to moderately severe. Occasionally they were associated with a throbbing discomfort, but on other occasions he described them as simply a pressure.  They were not associated with nausea or vomiting.  He did experience photosensitivity with the headaches from time to time.  He stated that he got the headaches at least four to five times per week and that each headache might last several hours or all day.  He took Advil or similar medication for control for relief, but most of the time the medication did not work.  He did not complain of dizziness.  He had had no weakness or paralysis.  He had had a sleep disturbance since the injury.  He stated that he would go to bed, but he woke up at 2 or 3 in the morning every night.  He stated he could not get back to sleep.  Because of this sleep disorder he stated that he was always fatigued.  In order to alleviate the fatigue, he drank coffee almost continuously but that increased his anxiety.  He had no mobility problems and he had no problem with balance.  
He had no ambulatory problems and he did not use an assistive device while walking.  He stated that he had been told that he had mild memory impairment, but this had caused no particular problem.  He had not noted that he forgot faces or telephone numbers for items at the grocery store.  He had no difficulty concentrating and he had no difficulty with attention.  He had no difficulty with executive functions, such as goal setting, planning, organizing or prioritizing.  
He had no speech or swallowing difficulties.  He had pain in the back from the injury and head pain.  He had no bowel or bladder problems.  He dealt constantly with anxiety and depression.  He stated that the anxiety was extreme and that he had a feeling of fear most of the time.  He did not know why.  He realized that the fears were unfounded.  He had been on various medications in an attempt to bring the anxiety and depression under control, however, he stated that all of these had been ineffective.  He had been tried on Zoloft and also on Xanax.  He stated he no longer took these medications because they made him "feel like a zombie."  He had been told that he had panic attacks and he had also been told he had posttraumatic stress disorder.  He felt he had no control over his health.  He had no control over 
"what's happening to me."  He had no erectile dysfunction.  He had no sensory changes.  There were no visual problems such as blurred vision or double vision. 
He had no hearing problems or tinnitus.  There was no history of loss of taste or smell.  He had had no seizures.  He had hypersensitivity to light when he had a severe headache.  He always had irritability and restlessness.  He stated that the irritability had caused problems at work and also within his family.  
He stated that his family "walks on eggshells" when he was around because they were not sure "what will set me off."  He states that he was always restless and he seemed to be unable to be in any position for a very long period of time without feeling a desire to get up and move around.  He had no autonomic dysfunction, such as heat intolerance or decreased swelling.  There had been no other symptoms, such as thyroid dysfunction or cranial nerve disorders.  Since the time of the injury, 
he stated that, with the exception of the headaches, all of his symptoms had become more pronounced.  In particular, he stated that the anxiety was getting worse year by year, in addition to the depression.  He stated that the irritability and the restlessness were primarily related to the anxiety.  He felt hopeless because of the anxiety and because he did not know what was wrong with him.  The Veteran 
was not any medication.  He had been tried on Xanax for anxiety, Zoloft and Effexor for depression.  He had recently been in group psychotherapy.  Because of the irritability, the anxiety and the restlessness, he had had difficulty in both school and at work.  He was told at work that he "acts arrogant."  He stated that people had formed this impression of him because he preferred to be by himself because of the anxiety.  He also stated that his first marriage ended in divorce because of the irritability and the "short temper."   

On neurological examination, when greeted in preparation for the examination, 
the Veteran was friendly and maintained good eye contact.  He was neatly groomed.  He appeared in no psychological or physical distress.  The Veteran was alert and attentive.  His speech was clear and without impairment of comprehension or expression.  Both phonation and articulation were normal.  He gave his complete name and the accurate time, place and date of this examination.  Station and gait were both normal.  He used no assistive devices to ambulate.  He was able to walk on his heels and his toes without difficulty.  Tandem walking was normal.  
He had no difficulty rising from a chair and deep knee bends were performed normally.  The Romberg test was negative.  Rapid alternating movements were normal in both upper and lower extremities.  The finger-to-nose and heel-to-shin tests were normal bilaterally.  Muscle strength was 5/5 in both upper and lower extremities, both proximally and distally.  Bulk and tone were normal.  There 
was no atrophy.  There were no fasciculations.  There was no drift of the outstretched arms.  The deep tendon reflexes in both upper and lower extremities were normoactive and symmetric bilaterally.  The plantar reflexes were downgoing bilaterally.  The sensory examination for pinprick, light touch and vibration was intact throughout.  Position sense was normal in the lower extremities and upper extremities.  There was no impairment of stereognosis or graphesthesia in the hands.  Cranial nerves I: Not tested.  Cranial nerve II: Visual acuity 20/20 using pocket vision card.  The visual fields were full in all quadrants.  The funduscopic examination demonstrated sharp disk margins bilaterally.  Cranial nerves III, IV, VI:  The pupils were equal at 4 mm OU and reactive to both direct and consensual light reflexes and accommodation.  Cranial nerve V: The jaw opens and closes normally and there was normal bulk of the masseter and temporalis muscles.  
The sensory examination for pinprick and light touch was normal in all three divisions.  The corneal reflex was not tested.  Cranial nerve VII: All facial movements were full and symmetrical and there was no weakness of the upper or lower face.  Cranial nerve VIII:  There was no noticeable impairment of hearing at conversational levels.  The Weber test was midline.  Air conduction was greater than bone conduction.  Cranial nerve IX, X: There was symmetric elevation of the palate when tested.  The gag reflex was not tested.  Cranial nerve XI: There was normal shrugging of the shoulders and normal head turning in both directions.  Cranial nerve XII:  The tongue protruded in the midline.  There was no atrophy.  There were no fasciculations.  

The assessment of cognitive impairment and other residuals of traumatic brain injury, not otherwise classified, was indicated.  The Veteran gave no complaints of impaired memory, attention, concentration, or executive function.  There was no impairment of judgment.  His social interactions were occasionally inappropriate. Specifically, because of the irritability, he had had difficulty with his first wife and also at work.  His temper "flares up" because of the irritability and the underlying anxiety.  He was always oriented to time, place, person and situation.  There was no abnormal motor activity.  Visual/spatial disorientation was moderately impaired. 
He stated that he frequently got lost when he was driving and had to call his girlfriend or others to give him directions.  He stated that he did not understand this disorientation.  He was never like this before the accident.  He had fatigability, headaches and insomnia, which moderately interfered with work, his instrumental activities of daily living and also relationships with both his mother and his girlfriend.  He had neurobehavioral effects, which also led to difficulties with interpersonal relationships, particularly the irritability and occasional verbal aggression.  These he also related to uncontrolled feelings of anxiety.  He was able to communicate by spoken and written language and to comprehend spoken and written language.  There was normal consciousness at all times.  As far as diagnostic studies, a CT scan of the brain was performed at the time of the initial injury, which demonstrated right frontal temporal contusion.  The diagnosis given was TBI, severe; and posttraumatic headaches.  It was the VA examiner's professional opinion that the Veteran's symptoms of headaches, anxiety, depression, fatigue and sleep disturbance represented significant increase in 
the Veteran's symptomatology.  It was further noted that secondary to injury 
in 1999 the Veteran was in a coma for approximately one month and that neuroimaging studies demonstrated a contusion of the right fronto-temporal region.  

Upon re-examination September 2011, in regard to traumatic brain injury protocol, the observation was made that the Veteran experienced headaches.  He also had occasional episodes of dizziness, which might last for a few seconds.  He denied any vertigo.  He denied any weakness or paralysis.  He experienced significant sleep disturbance.  He had difficulty falling asleep.  He stated that he woke up in
a few hours after falling asleep unable to fall asleep again.  He reported severe fatigue.  He denied malaise.  He denied any mobility problems.  He denied any balance problems.  He did not use any assistive device for his ambulation.  
The Veteran reported mild memory problems.  He mostly experienced problems with his decreased attention and concentration.  However, he also noticed diminished speed of the information processing, as well as problems with organizing, prioritizing, problem solving and spontaneity.  He denied any problems with goal setting or planning, self-monitoring, judgment and decision making.  
He denied any problem with flexibility in changing his actions.  He denied any speech or swallowing difficulties.  He experienced head, neck and back pain.  
He mostly experienced neck pain in the mornings.  His back pain occurred on prolonged sitting or standing and was mild in intensity.  He denied any bowel or bladder problems.  His psychiatric symptoms included mood swings, anxiety and depression.  He reported occasional problems with erectile dysfunction.  He denied any sensory changes.  He occasionally had episodes of blurry or double vision, especially when he was tired or "starting at something for a long time."  He denied any hearing problems or tinnitus.  He denied any problems with his sense of taste or smell.  He denied any seizures.  He experienced hypersensitivity to sound and light "all the time."  His neurobehavioral symptoms included irritability and restlessness.  He denied any symptoms of autonomic or endocrine dysfunction.  His headaches, sleep problems, and problems with his attention and concentration were getting worse.  His past medical history was significant for anxiety disorder, erectile dysfunction, and headaches.  

On physical examination, the Veteran was alert and oriented in all spheres.  His speech was clear and coherent.  There was no stiff neck.  His mini mental status examination score was 29/30.  His recall was 2/3 in 3 minutes.  Cranial nerves II through XII were intact.  His motor strength was 5/5 bilaterally.  His deep tendon reflexes were +2 and symmetrical.  His plantar responses were flexor.  On sensory examination, his pinprick, touch, vibration and position sensation was intact bilaterally.  His coordination, finger-to-nose, was intact bilaterally.  His gait was within normal limits.  There were no signs of endocrine or autonomic dysfunction. There was no spasticity.  There were no areas of skin breakdown.  In addition, 
the assessment of cognitive impairment and other residuals of TBI not otherwise classified, was as follows.  The Veteran had a complaint of mild memory loss, such as recalling recent conversations, remembering names of new acquaintances, and often misplacing items, but without any evidence on testing.  These problems produced mild functional impairment of his activities of daily living and his performance on his job.  The Veteran reported that his judgment was mildly impaired for complex or unfamiliar decisions.  His social interactions were routine and appropriate, however, he reported being withdrawn.  He did not socialize with his friends anymore.  He was always oriented to person, place, time and situation. His motor activity was normal.  His visual spatial orientation was mildly impaired. He occasionally got lost in unfamiliar surroundings and had problems using maps and global positioning system (GPS).  His subjective symptoms, such as headaches, frequent insomnia, hypersensitivity to sound and light mildly interfered with his work and instrumental activities of daily living.  His neurobehavioral symptoms included irritability, impulsivity, lack of motivation, episodes of verbal aggression, belligerence, apathy, lack of empathy, moodiness and inflexibility.  He denied unpredictability, inflexibility and impaired awareness of disability.  He was able to communicate by spoken and written language.  His consciousness was normal. 

In summary, the Veteran experienced the residuals of mild traumatic brain injury.  However, worsening of his headaches, attention, concentration and sleep more likely than not were secondary to depression.  His headaches had mixed features of migraine and tension-type headaches.  It was more likely than not that the headaches were posttraumatic.  His psychiatric problems, such as depression and anxiety were contributory to worsening of his headaches.  The above diagnosis was established upon careful review of his medical records, as well as on the basis of his history of present illness, and the results of his neurological exam.  His ability to manage his financial affairs was normal.  There was no impact of the injury on 
the Veteran's ability to manage his financial affairs.  

Upon subsequent VA examination for a TBI in March 2016, the Veteran was indicated to have had previously as a result of TBI, the conditions of migraine headaches, cognitive disorder, dizziness.  Regarding medical history, the Veteran since the initial injury in service had experienced daily headaches, visual spacial difficulty, memory problems.  He had also noted occasional dizzy spells over the past several years.  He was depressed and anxious most of the time.  On assessment of TBI symptoms, there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The Veteran reported that he forgot instructions at work.  He could not focus on new problems at work.  He forget dates, conversations and recent events.  Judgment was normal.  Social interaction was frequently inappropriate.  The Veteran would get angry easily and offended coworkers and family members.  He stated "I cannot help myself - I try not to get mad but I do anyway"; "People try to avoid me."   The Veteran was always oriented to person, time, place and situation.  Motor activity was normal.  Visual spatial orientation was moderately impaired.  The Veteran usually got lost in unfamiliar surroundings, had difficulty reading maps, following directions, and judgment distance.  He had difficulty using assistive devices such as GPS.  The Veteran needed to have someone with him when driving because he became confused and disoriented.  
He did not remember the way to work or the way back home.  The GPS apparently confused him.  There were three or more subjective symptoms that moderately interfered with work; instrumental activities of daily living; or work, family or other close relationships.  These subjective symptoms consisted of insomnia nightly, and intermittent dizziness.  He had anxiety and depression "all the time."  One or more neurobehavioral effects frequently interfered with workplace interaction, social interaction, or both but did not preclude them.  These neurobehavioral effects were that if the Veteran became angry easily he would shout at home and around family and at work.  He was moody.  As far as communication, the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  Residual conditions of the TBI were headaches, including migraine headaches; dizziness/vertigo; mental disorder (including emotional, behavioral or cognitive).  

Neuropsychological testing was not performed.  The most recent EEG from year 2009 was within normal limits.  No epileptiform activity was seen.  Some of 
the Veteran's residual conditions attributable to a traumatic brain injury impacted his ability to work.  For example, the Veteran had frequent headaches and he had lost time from work on frequent occasions.  He had difficulty learning new information at work, he could not focus and he became confused easily.  He got angry with coworkers and they avoided him.  He had been passed over for promotions because of his anger problem.  The VA examiner concluded, 
the Veteran had significant neurologic, cognitive and behavioral problems all related to the TBI which occurred in 1999.  The MRI scan demonstrated significant pathology in both frontal lobes and temporal lobes of the brain.  These abnormalities explained the Veteran's numerous medical and emotional problems as indicated.  

The Veteran by an April 2016 statement indicated the following, one of the biggest issues he had with his TBI was constant headaches.  He had a headache every day, if not waking up with one, he would get one later in the day.  He medicated his headaches every day but they never went away.  Sometimes a headache would wake him up in the night and often he could not get back to sleep, so he would just get up, watch television, do some chores or even go to work because he would try to distract himself from the pain.  He also knew these headaches were something he had to live with and it could get depressing dealing with this kind of pain every day of his life.  His headaches interfered with work and several times a month he had to come home because he could not work anymore.  He had a screen darkener on his computer at work, but this did not help relieve the headaches.  His employer had allowed him to work from home one day a week because of the TBI symptoms.  When the Veteran left work early because of a headache, which again was regularly, he would lie down, take a bath, drink some tea, or listen to soft music to try and get the pain to go away but it never did or would just come back pretty quickly.  He had tried many prescription medications but they did not make the headaches go away and they had a lot of side effects the Veteran could not handle, that caused other serious problems and made things worse.  The Veteran had been at his job a long time and had accrued a lot of time off, and his employer understood the situation, so he did not have any problems with taking leave early because of his headaches.  His supervisor however did reprimand him for not keeping up with his work because she did not understand that he had traumatic brain injury and severe symptoms.  The Veteran was having a lot of trouble at work now because after years of being in the same position where he knew what to do, he was involuntarily moved to a new position and it was taking him a very long time to get used to the new work, much longer than it should take or would take other people.  The new position was not a promotion and when asked about it the Veteran could not get a straight answer.  The Veteran claimed he was always passed up for promotions 
at work even though he had been there a lot longer than the people who got them.  
The Veteran further indicated he had a lot of problems with concentration and attention at work and outside of work also in that he could not remember what he was supposed to do or keep track of what he was doing.  If the Veteran felt any pressure at all he stated, he could not handle it and he had an outburst where he raised his voice and said something rude and inappropriate.  The Veteran could tell by the way people treated him that they were cautious when they talked to me because they knew he was quick tempered, as if they were walking on eggshells and the Veteran hated this but could not help it.  The Veteran was quick to anger on the road if anyone offended him.  The Veteran stated that his memory was terrible in that he could not recall conversations, dates, or names of people he had met many times before. 

The Veteran stated that he had trouble remembering how to get places where he had been many times.  It could be somewhere where he had been 100 times and if there was any detour at all he could easily get lost, so he would call his wife and tell her what he saw around him and she would tell him which way to go.  The Veteran had consistent problems with dizziness and would feel dizzy all day and could not get a hold of this.  Nothing he would do would make it go away.  The dizziness was worsened by any kind of bright light like sunshine or office lights and also by any loud noise and sometimes with the headaches and dizziness all the Veteran could do was lie down.  The Veteran was also off balance and would stagger frequently and a few times at work he had been walking and started to stagger, so he would slow down and try to catch himself.  He had emotional issues because of the TBI too and would get isolative and go into a dark room to be alone for a few hours, and would break down and cry sometimes because of the pain, dizziness, and feelings of hopelessness.  The Veteran reported that he did not have any friends and did not have relationships with most of his family because of arguments.  For example, some relatives came over unannounced and he got angry that they did, and threw them out.  The Veteran was quick to anger with his family and had really pushed most of them away, and felt like he really could not help this.  The Veteran would get twitches and spasms all over his body especially in the fingers, legs and arms.  He would have a lot of ringing in the right ear and also left ear sometimes and this would go on for days at a time and then go away, but just came back again.  
The Veteran had trouble communicating, for example he would give someone an answer at work and they would ask someone else what I meant.  The Veteran stated the problem might be the way he was saying things and the way thoughts were forming in his brain that made him communicate in ways people did not understand.  The Veteran had trouble with feeling like he was in a fog and people he worked with had said that he would get overwhelmed and would shut down if things got to be too much for him.  He would become physically exhausted sometimes when going on road trips and simply could not sleep or rest in the car because he was so terrified that he would be in another car accident, and just felt terrible when he got to his destination.  According to the Veteran, all of his symptoms had stayed the same since the accident in 1999, and since then he had consistently had all of these issues from the TBI with which he struggled every single day. 

A statement received from the Veteran's spouse that month further indicates observations, having known the Veteran since year 2006 and lived with him since 2011.  The Veteran's spouse had seen the Veteran's memory issues firsthand.  
The Veteran would regularly repeat stories that had been told to people because he did not remember telling them.  Also, he was unable to remember which entrance he used to enter a building and regularly got turned around and also regularly needed assistance finding the location where he parked the car.  The Veteran 
was not able to keep track of where he placed personal belongings and often needed help locating those items.  The Veteran's judgment was impaired especially with familiar decisions like how to get to places he had been to many times.  
The Veteran could not recall watching movies with the family that had been watched in the recent past.  The Veteran was not able to remember names and faces of most people that he met nor could recall names of famous actors and actresses.  The Veteran struggled to recall directions to local places and was unable to navigate to the destination in the event of any obstruction like a detour, and he would regularly then call the family for help.  A recent example of the Veteran's memory loss was when he had a recent conversation with his daughter where he told her a friend could spend the night, while later forgetting that the conversation took place.  The Veteran acted inappropriately at the workplace in that he got very impatient with people where most people would not and would be more professional, but he seemed not to have a filter sometimes which he could not help because of his neurological problems.  He always got passed up for promotions and other people who had less experience and had been there a shorter time got promoted instead of him, which he thought was because he came across as inpatient.  The Veteran was paranoid and had a hard time trusting people and when he met someone new he was wary of them.  He was always thinking something negative about a situation.  
The Veteran could be moody sometimes and he could go from one extreme to another where he got upset and screamed.  He got overly upset and then would forget parts of the situation that made him so upset and what was said.  The Veteran said he was dizzy a lot, and when he got up from a chair or bed he needed to stand a bit before he started walking.  The Veteran would catch himself when he lost his balance.  The Veteran got headaches every day where he would up with one and had it all day.  

The Veteran took pain killers but they just took the edge off and did not make the pain go away completely.  The headaches interfered with his work day and he regularly had to step away and take a break.  The Veteran felt foggy and off balance sometimes and would need to refresh his memory about things talked about even very recently.  The Veteran did not sleep well and in the night sometimes he 
was not in the bed and instead was up watching television, and since the accident 
in the military he would grind his teeth which interfered with his sleep also.  
The Veteran was tired sometimes during the day and had a hard time getting through with his headaches and the combination of everything.  Since the Veteran's wife had first met the Veteran, all of these issues had been pretty much the same, 
all from his accident in the military.  

Upon re-examination July 2016, the diagnosis of mental disorder given was generalized anxiety disorder.  Symptoms included excessive anxiety and worry more days than not, difficulties controlling worry, restlessness, irritability, muscle tension, difficulties concentrating, and sleep disturbances.  The Veteran reported his anxiety symptoms and first panic attack occurred following an automobile accident during his time in active duty.  The Veteran now exhibited mild to moderate impairment in social and occupational functioning due to his mental health symptoms as evidenced by limited social activities, difficulties adjusting to work environment, and relational strain.  A TBI was also diagnosed.  Neuropsychological testing had been completed for the Veteran in June 2016 to assess for his current mental status.  The testing report completed July 2016, indicated the Veteran's testing profile had limited interpretive value due to suboptimal effort.  Per the report, "[the Veteran's] suboptimal effort did not allow for valid interpretation of task performances that were below normative expectations, as these scores had the potential to be an under-estimate of his cognitive abilities."  "[The Veteran] also endorsed significant elevations in psychiatric symptoms and somatic complaints on measures of symptom validity that were indicative of over-reporting.  While his report of symptoms on these measures was interpreted with caution, his behavioral presentation and history of mental health treatment clearly demonstrated the ongoing presence of elevated symptoms of depression and anxiety."  According to the VA examiner, it was not possible to differentiate what symptoms were attributable to each diagnosis.  According to the VA examiner, due to evidence of significant amplification of symptomology in testing completed June 2016, 
the Veteran's profile was found to have limited interpretive value.  As such, 
the Veteran could not determine if the symptoms were secondary to "residual cognitive complaints secondary to closed head injury" or "generalized anxiety disorder" without resorting to mere speculation:  inattention and poor concentration. The following symptoms do not appear attributable to "residual cognitive complaints secondary to closed head injury":  excessive anxiety and worry more days than not, difficulties controlling worry, restlessness, irritability, muscle tension, and sleep disturbances.  The overall level of disability consisted of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

The Veteran further reported, in regard to social and marital history, his wife understood his condition.  The Veteran elaborated that she was understanding that he was irritable and in pain all of the time.  He stated they had their good days and bad days, but more bad days than he would like.  The Veteran reported they often had marital difficulties because he was regularly irritable, impulsive, and responded in anger to small things.  The Veteran reported that he had a good relationship with his children.  When not at work, he stated he took his kids to football, dance, or other events.  In his free time he also reported he enjoyed fishing, listening to relaxing music, and doing work around the house.  He stated that he did not currently have any friends which he socialized with.  The Veteran reported he had family who lived near him, but that he avoided speaking with any of them.  
The Veteran did not get along with some members of his family.  For occupational history, the Veteran continued to work full-time as a data coordinator, where he had been employed for 10 years.  He stated he was unhappy with his current job because he had seen a number of co-workers get promoted, but he had been stuck in the same position.  The Veteran stated his performance reviews had been "average."  The Veteran reported one incident where he "became belligerent" approximately 
3-4 years ago at work and got reprimanded because of the incident.  He stated there was a period of 1.5 years where he was not allowed to answer phones at work.  Most recently, in early July 2016, he was required to attend sensitivity training following an inappropriate comment made about a female co-worker, in which he stated she "had enough kids to start a school."  The Veteran reported that he went to college in approximately 2012, but stopped going after approximately 15 credits.  He stated he lost interest.  Despite passing grades and C average, he felt as if he 
was not doing well.  According to the Veteran's report, he would begin to feel tightness in his chest shortly after waking, and he would typically feel irritable throughout the day.  He stated he occasionally experienced acute levels of anxiety when having to deal with life problems, but he was moderately anxious the majority of his waking hours.  He reported there were typically only several hours, 2-3 days per year, when he does not feel anxious.  The Veteran stated he had difficulties controlling his worry, and often worried about things which were unlikely to occur.  The Veteran stated he typically worried about losing his job, his wife leaving him, his kids being taken away, losing his house, or legal matters.  When driving, 
he stated he worried about being in a car accident and often asked his wife to drive.  He stated it was hard to control his worrying and it made it difficult to concentrate and regulate his attention.  The Veteran reported his anxiety and ruminating thought patterns had also led to chronic sleep difficulties.  He stated he typically went to bed around 9:00pm and got out of bed at approximately 5:30am.  He reported it usually took up to 2 hours to fall asleep due to ruminating thoughts.  Further, he did not often sleep through the night and occasionally awakened 2-3 times per night.  
He reported he rarely woke up feeling rejuvenated. 

In regard to reported somatic symptoms, he stated he has been wearing a night guard for several years due to bruxism.  He stated he had bruxism and pain behind his right eye which had gotten significantly worse since his 2009 exam.  He stated that he had gained approximately 60lbs since 2009 due to inactivity and staying home excessive periods of time.  Further, he stated he always had a headache and always felt a little bit dizzy.  The Veteran reported his anxiety prevented him from maintaining relationships with people and stated this prevented him from creating relationships with managers.  The Veteran stated he had difficulties in social situations due to fear of negative judgement, and actively avoided social situations where there were large numbers of people.  Specifically, he struggled with 
"forced interactions" with people, such as interactions with customer service, 
sales people, or with health care providers.  He reported he was always worried about what they are thinking and how they perceived his interaction style.  
The Veteran reported a history of panic attacks, with an estimated frequency of 
1-2 occurrences per month.  When asked to characterize his panic attacks, he stated he became overwhelmed and fearful.  He provided an example of leaving work due to excessive worry about losing his job following a reprimand from his supervisor. During his reported episodes of panic, he stated he became overwhelmed with fear and started to picture "everything falling apart."  He stated he would begin to worry about all of the negative things which could happen to him, then he started to 
feel hot, experience blurred vision, have difficulty breathing, and have an upset stomach.  He stated that he experienced his first panic attack while in the hospital following his car accident in June 1999.  

The Veteran reported symptoms of depressed mood and stated he generally felt sad and did not see a solution to his problems.  However, he denied any history or recent experiences of suicidal ideation.  He stated he experienced depressed mood 60-70 percent of his waking hours, most days of the week.  As with his anxiety, 
he reported he infrequently experienced any relief from his depressed mood. Further, he stated he struggled with self-esteem and he was constantly questioning himself and second-guessing what he was saying.  Medical records were reviewed and indicated a history of seeking an emergency department admission for panic symptoms in November 2008.  The Veteran had engaged in individual psychotherapy on several instances, most recently having treatment between 
2012-13 two to three times per week for approximately one year, but stopped going due to minimal improvements.  The Veteran further reported seeking out treatment for anxiety.   The Veteran stated that he went two to three times per week for approximately one-year, but stopped going due to minimal improvements.  
He further reported seeking out treatments for anxiety.  The Veteran was asked and flatly denied current suicidal ideation or homicidal ideation, plan, or intent.  He also denied any history of suicide attempts or psychiatric hospitalizations.  He did not appear to be at imminent risk to harm self or others at this time.  The symptoms were objectively notated of depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting.  The Veteran was capable of managing his own financial affairs.  

With regard to the Veteran's diagnosed generalized anxiety disorder the symptoms included the following:  excessive anxiety and worry more days than not, difficulties controlling worry, restlessness, irritability, muscle tension, difficulties concentrating, and sleep disturbances.  The Veteran reported his anxiety symptoms and first panic attack occurred following an automobile accident during his time in active duty in May 1999.  The Veteran now exhibited mild to moderate impairment in social and occupational functioning due to his mental health symptoms as evidenced by limited social activities, difficulties adjusting to work environment, and relational strain.  The following symptoms did not appear attributable to "residual cognitive complaints secondary to closed head injury," those of excessive anxiety and worry more days than not, difficulties controlling worry, restlessness, irritability, muscle tension and sleep disturbances.  

Pertinent Disability Rating Criteria

A. Psychiatric Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

According to VA's General Rating Formula for Mental Disorders, a 0 percent (noncompensable) evaluation is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

A 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

A veteran may only qualify for a given disability rating under section 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, section 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.   

B. Residuals of TBI

The criteria for evaluating traumatic brain injury (TBI) are set forth in Diagnostic Code 8045.  That Diagnostic Code provides rating criteria for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under section 4.130 (Schedule of ratings, mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; 
loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  
Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Ratings for cognitive impairment and other residuals of traumatic brain injury not otherwise classified are based on a table of 10 important facets related to cognitive impairment and subjective symptoms.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is "total," then the overall percentage evaluation is based on the highest facet.  A 70 percent evaluation is assigned if "3" is the highest level of evaluation for any facet.  If the highest level of evaluation for any facet is "2," then the appropriate disability rating is 40 percent.  A 10 percent evaluation is warranted when the highest level of evaluation for any facet is "1."  Finally, a noncompensable (0 percent) rating is assigned when the level of the highest facet is "0."

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2).  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3).  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4).

The table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" provides the following evaluations: 

Impairment of memory, attention, concentration, executive functions are assigned numerical designations as follows: (0) No complaints of impairment of memory, attention, concentration, or executive functions; (1) A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing; (2) Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment; (3) Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; and (Total) Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment. 

Impairment of judgment is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired judgment - For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; (2) Moderately impaired judgment - For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions; 
(3) Moderately severely impaired judgment - For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; and (Total) Severely impaired judgment - For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities. 

Impairment of social interaction is assigned numerical designations as follows: (0) Social interaction is routinely appropriate; (1) Social interaction is occasionally inappropriate; (2) Social interaction is frequently inappropriate; and (3) Social interaction is inappropriate most or all of the time. 

Impairment of orientation is assigned numerical designations as follows: (0) Always oriented to person, time, place, and situation; (1) Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; (2) Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation; (3) Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation; and (Total) Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation. 

Impairment of motor activity (with intact motor and sensory system) is assigned numerical designations as follows: (0) Motor activity normal; (1) Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function); 
(2) Motor activity mildly decreased or with moderate slowing due to apraxia; 
(3) Motor activity moderately decreased due to apraxia; and (Total) Motor activity severely decreased due to apraxia. 

Impairment of visual spatial orientation is assigned numerical designations as follows: (0) Normal; (1) Mildly impaired - Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system); (2) Moderately impaired - Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS; (3) Moderately severely impaired - Gets lost even in familiar surroundings, unable to use assistive devices such as GPS; and (Total) Severely impaired - May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment. 

Subjective symptoms are assigned numerical designations as follows: (0) Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety; (1) Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light; and (2) Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days. 

Neurobehavioral effects are assigned numerical designations as follows: (0) One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects; (1) One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them; (2) One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them; and (3) One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Impairment of communication is assigned numerical designations as follows: 
(0) Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language;
(1) Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas; 
(2) Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas; (3) Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs; and (Total) Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Impairment of consciousness is assigned numerical designations as follows: Total - Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 
1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 
70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.   

Note (3): "Instrumental activities of daily living" refers to activities other than 
self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.   

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 
38 CFR 3.114, if applicable.  

Discontinuance of Separate Evaluations, on the Merits

As indicated, the first dispositive issue presented in this case is whether the RO properly discontinued the separate evaluations previously assigned for a service-connected acquired psychiatric disorder, and the TBI.  The RO in particular discontinued the separate rating for TBI effective August 1, 2017.  Then both TBI and psychiatric disorder were placed together under the single 50 percent  
disability rating previously reserved for the psychiatric disorder alone.   Technically speaking, the issue is reduction in rating for TBI.  For sake of clarity, the Board will continue to refer to the issue as the discontinuance of separate evaluations.  

The preceding section identified the specific criteria under the VA rating schedule for evaluation of the service-connected disabilities in question.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

The procedural steps that must be taken when a rating reduction is considered warranted are set forth at 38 C.F.R. § 3.105(e).  Initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 

Here, these procedural safeguards were properly dispensed with, so there is no 
due process of law violation that would inherently invalidate the RO's reduction 
in rating action.  So the consideration of this case proceeds to the factual merits of whether reduction in rating was appropriate. 

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by applicable regulations.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) ("The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.") 

Whereas here, a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  An examination less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  When encountering a change of diagnosis VA will exercise caution in determining whether this change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis, or possibly a disease entity independent of the service-connected disability.  38 C.F.R. § 3.344(a). 

Moreover, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record. 
See 38 C.F.R. § 4.13 . 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required. 
See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  See also, Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 
2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction. 

The Board finds there was originally a well-founded basis for a separate ratings for TBI residuals, and a more conventional psychiatric or mental health diagnosis.  
In recognition also of the fact that the prior assigned evaluations had been in effect for more than 5 years, there simply was no tenable basis to reduce.  The Board recognizes that the Veteran's disability picture overall is less than perfectly clear.  
It may even change at some point in the future.  All the same, there is not a basis for reduction in rating.  The prior ratings are restored. 

The primary basis for restoration is that Diagnostic Code 8045 for rating TBI expressly recognizes separate, concurrent evaluations for TBI residuals that consist of cognitive impairment; and that are made up of emotional / behavioral dysfunction.  Such is demonstrated here.  

The Veteran had a cognitive disorder, clearly.  On examination in 2010, visual/spatial disorientation was moderately impaired.  This included some episodes of blurred vision.  There were neurobehavioral symptoms of irritability and restlessness; arguably, somewhere in between cognitive and behavioral categorization.  The Veteran had some memory problems.  There was mild impairment of memory, attention, concentration, or executive functions.  There was hypersensitivity to sound and light frequently.  There was some impulsivity, unpredictability, inflexibility.  More than one VA examiner agreed there was a cognitive disorder of some kind.  On VA examination 2016, there was noted some difficulty learning new information.  There were some sleep difficulties.  On the whole, the Veteran has a documented condition of cognitive impairment, it is for certain not of the greatest severity as measured under Diagnostic Code 8045, but is sufficiently shown.  The Board finds indication of Level 2 moderate degree impairment in at least one facet, in regard to cognitive impairment, and that supports the assigned 40 percent rating.  

Likewise, there is clearly documentation of the behavioral condition, manifested by reported and objectively notated symptomatology of anxiety, and with some irritability, agoraphobia, panic attacks, and difficulty with ongoing social interactions including within a workplace environment.  The Board proper indication and objective support that the Veteran does indeed presently manifest occupational and social impairment with reduced reliability and productivity, which qualifies for the assignment of a 50 percent disability rating in accordance with 
38 C.F.R. § 4.130, Diagnostic Code 9400.

On the above, separate ratings for these distinct manifestations are warranted.  

The Board is well aware, the July 2016 VA examination indicated that the Veteran appeared to be carrying out significant symptom magnification, and that results 
in regard to claimed impact of cognitive disorder symptoms as a function of TBI results were simply speculative and unlikely to be the case.  This examination is report is fully acknowledged, and yet, it is a single examination, and a longstanding rating is not to be reduced upon just that.  Earlier examinations had all found to the contrary.  For instance, on examination May 2009, it was indicated that recent 
VA neurological evaluation had indicated some frontal lobe lesions and link between the motor vehicle accident, and the Veteran's ongoing difficulty with psychosocial stressors.  Therefore, in light of a longitudinal case study, and considering also likely original injury back in 1999, this examination alone is not sufficient for a reduction in rating action.  

The Board is also aware how at times the psychiatric and cognitive disorder components of the Veteran's condition overlap.  The applicable rating criteria clearly states, where the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions; however, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Here, the Board considers that the two dimension of TBI are separable enough, cognitive function, and emotional/behavioral dysfunction, including based on how the examiners have categorized symptoms.  Accordingly, they are capable of being rated separately.
 
The previous separate ratings for TBI residuals are restored.

Claim for Increased Rating for Psychiatric Disorder and TBI, on the Merits

A. Psychiatric Disorder

The Veteran's service-connected generalized anxiety and panic disorder at present is independently rated at 50 percent.  The Board considers the evidence 
in regard to entitlement to any higher disability evaluation.  

Under the VA rating schedule for psychiatric disorders, the assignment of a 
70 percent rating occurs where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Having reviewed the evidence, the Board finds that the existing 50 percent evaluation for the generalized anxiety disorder and panic disorder remains the best approximation of the severity of service-connected disability.  The primary symptomatology which the Veteran experiences indeed consists of anxiety, and related manifestations in daily living situations.  The Veteran despite having some limitations in effective interactions within the workplace he reports, and in other social and family situations, overall has remained gainfully employed for many years, and has a good relationship with his immediate family and spouse.  
He does not have a very recent and ongoing treatment history.  It is indicated 
the Veteran has some panic attacks and/or instances of withdrawn behavior.  However, he is generally capable of functioning in most activities of daily life.  

In particular, the Veteran does not presently demonstrate any of the characteristic symptoms associated with a 70 percent rating under Diagnostic Code 9400.  
There is no disturbance of speech or thought process.  There is no indication of any recent suicidal or homicidal ideation.  There are no obsessive rituals.  The Veteran described anxiety in various situations, however, for reasons already indicated, this has not amounted to near-continuous anxiety and/or panic affecting the ability to function independently or appropriately.  There was no neglect of appearance.  Difficulty in adapting to stressful circumstances has been present to some degree, but is limited to the extent indicated.  There has not been impaired impulse control to include any periods of violence.  Apart from this, there are no additional signs or symptomatology that correspond to occupational and social in most areas, which is demonstrative of a 70 percent rating.  Moreover, to the extent the Veteran has cognitive impairment, that condition is separately rated in conjunction with the evaluation directly of the residuals of TBI.

Accordingly, on these grounds, the claim for a rating in excess of 50 percent for psychiatric is denied.  The preponderance of the evidence weighs against the claim, and under these circumstances VA's benefit-of-the-doubt doctrine does not apply.

B. Residuals of TBI

Considering the evidence in whole, the Board cannot find the evaluation best approximates the next higher level of 70 percent.  This would require at least one facet to reach Level 3.  The Board has already discussed the symptoms of residuals of a head injury in the prior section, however, briefly recounts the Veteran's symptomatology.  The main features notated including found on one or more 
VA examinations, consisted of, visual/spatial disorientation, estimated as moderately impaired.  There were neurobehavioral symptoms of irritability and restlessness.  Mild problems with impairment of memory, attention, concentration, or executive functions.  Hypersensitivity to sound and light frequently.  
Some impulsivity, unpredictability, inflexibility.  More than one VA examiner agreed there was a cognitive disorder of some kind.  Some difficulty learning 
new information.  

These are all demonstrated symptoms, and are the intended symptomatology to be rated by the existing 40 percent evaluation, and even notwithstanding that on the periphery of this symptom list there is arguably overlap with the separately rated service-connected psychiatric disorder, residual of TBI. 

Having taking the above into account, the Board does not otherwise find that the Level 3 designation is warranted for any of the referenced impairment.  Looking at the criteria for evaluating TBI, none of the provisions for Level 3 apply here --moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment; moderately severely impaired judgment; social interaction inappropriate most or all of the time; often disoriented to two or more key aspects (person, time, place, situation); motor activity moderately decreased due to apraxia; visual spatial orientation "moderately severely" impaired; one or more neurobehavioral effects that interfere with or preclude workplace interaction or social interaction most days, and/or occasionally require supervision for safety of self or others; inability to communicate either by spoken language, written language, or both.   Rather, and fortunately, the Veteran's condition in regard to his TBI residuals (and again, as distinguished from the behavioral or psychiatric disorder aspect of service-connected disability) is not 
at that level of severity, and he retains substantial functional capacity.

Accordingly, the preponderance of the evidence is unfavorable, and the claim for increase for TBI residuals is denied. 


ORDER

The separate evaluations for generalized anxiety/panic disorder and residuals of TBI re restored.  

The claim for a rating higher than 50 percent for generalized anxiety and 
panic disorder, now to include residuals of TBI, is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


